3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9, 12, 14-17,  are rejected under 35 U.S.C. 103 as being unpatentable over  Tamulewicz (20060270484) in view of Dibenedetto (20150379351), Currey (20150209636), and Feng (20140080638).

 	Regarding claim 1, Tamulewicz (Figures 1-6) teaches a method of using an electronic golf game target, comprising: spreading a target base (11) (Para. 0016) made of a sheet material and having a surface divided into a 5plurality of target zones on a support surface (Para. 0017); striking a golf ball aimed at the target with a golf club (See fig. 1) (Para. 0022).  
 	Tamulewicz does not teach downloading a computer software application to a mobile device, establishing a wireless communication link between the target base and the mobile device, detecting impact data determining when and where the golf ball impacts the target; 10wirelessly communicating the impact data to the mobile device; storing the impact data in the mobile device and displaying scoring information based on the impact data via a user interface on the mobile device; and controlling game play via commands entered via the user interface.
 	Dibenedetto (Figures 1-20) teaches downloading a computer software application to a mobile device (Para. 0092-0093). 
  	Currey (Figures 1-8) teaches establishing a wireless communication link between the target base and the mobile device (Para. 0025), detecting impact data determining where the golf ball impacts the target (Para. 0041), wirelessly communicating the impact data to the mobile device (Para. 0041); storing the impact data in the mobile device and displaying scoring information based on the impact data via a user interface on the mobile device (Para. 0041); and controlling game play via commands entered via the user interface (Para. 0041).
 	Feng (Figures 1-7) teaches detecting impact data determining when a ball impacts a target (Para. 0028).
 	It would have been obvious to one of ordinary skill in the art to provide Tamulewicz with downloading a computer software application to a mobile device as taught by Dibenedetto as a means of downloading an application and updates/settings or to upload athletic activity information to a mobile device from a sporting implement (Dibenedetto: Para. 0092-0093), to provide Tamulewicz with establishing a wireless communication link between the target base and the mobile device as taught by Currey as a means of having a sporting target in wireless communication with a mobile device (Currey: Para. 0025-0026), and to provide Tamulewicz with detecting impact data determining when a ball impacts a target as taught by Feng as a means of providing a time stamp when a sports ball/projectile impacts a target (Feng: Para. 0028).


15 	Regarding claim 2, the modified Tamulewicz (Figures 1-6) teaches folding the target base for transportation and storage (Para. 0023) (See fig. 4).  

 
	Regarding claim 6, the modified Tamulewicz (Figure 5) teaches rolling the target base into a tube for transportation and storage (Para. 0023).  


	Regarding claim 7, the modified Tamulewicz (Figures 1-6) teaches the target base is made of a flexible sheet material (Para. 0017).


	Regarding claim 9, Tamulewicz (Figures 1-6) teaches a method of using an electronic golf game target, comprising: unfolding a circular target base having a surface divided into a plurality of target 15zones and placing the target base on a support surface (Para. 0024); striking a golf ball aimed at the target with a golf club (See fig. 1) (Para. 0022).  
 	Tamulewicz does not teach downloading a computer software application to a mobile device, establishing a wireless communication link between the target base and the mobile device, detecting impact data determining when and where the golf ball impacts the 20target, wirelessly communicating the impact data to the mobile device, and storing the impact data in the mobile device and displaying player and scoring information based on the impact data on the mobile device
	Dibenedetto (Figures 1-20) teaches downloading a computer software application to a mobile device (Para. 0092-0093). 
  	Currey (Figures 1-8) teaches establishing a wireless communication link between the target base and the mobile device (Para. 0025), detecting impact data determining where the golf ball impacts the target (Para. 0041), wirelessly communicating the impact data to the mobile device (Para. 0041); and storing the impact data in the mobile device and displaying player and scoring information based on the impact data on the mobile device (Para. 0041.
 	Feng (Figures 1-7) teaches detecting impact data determining when a ball impacts a target (Para. 0028).
 	It would have been obvious to one of ordinary skill in the art to provide Tamulewicz with downloading a computer software application to a mobile device as taught by Dibenedetto as a means of downloading an application and updates/settings or to upload athletic activity information to a mobile device from a sporting implement (Dibenedetto: Para. 0092-0093), to provide Tamulewicz with establishing a wireless communication link between the target base and the mobile device as taught by Currey as a means of having a sporting target in wireless communication with a mobile device (Currey: Para. 0025-0026), and to provide Tamulewicz with detecting impact data determining when a ball impacts a target as taught by Feng as a means of providing a time stamp when a sports ball/projectile impacts a target (Feng: Para. 0028).


	Regarding claim 12, the modified Tamulewicz (Figures 1-6) teaches folding the target base for transportation and storage (Para. 0023) (See fig. 4).


	Regarding claim 14, the modified Tamulewicz (Figures 1-6) teaches the target base defines a circular central target 15zone and four arcuate target zones define a first ring around the central target zone (See fig. 4a) (Para. 0023).  


	Regarding claim 15, Tamulewicz (Figures 1-6) teaches a method of using an electronic golf game target, comprising: spreading a circular target base made of a sheet material (Para. 0017) defining a circular central target 20zone and four arcuate target zones defining a first ring around the central target zone on a support surface (See fig. 4a) (Para. 0024); striking a golf ball aimed at the target with a golf club  (See fig. 1) (Para. 0022)3.  
	Tamulewicz does not teach downloading a computer software application to a mobile device, establishing a wireless communication link between the target base and the mobile device, detecting impact data determining when and where the golf ball impacts the target, wirelessly communicating the impact data to the mobile device; storing the impact data in the mobile device and displaying scoring information based on the impact data via on a user interface on the mobile device, and 5controlling game play via commands entered via the user interface.
	Dibenedetto (Figures 1-20) teaches downloading a computer software application to a mobile device (Para. 0092-0093). 
  	Currey (Figures 1-8) teaches establishing a wireless communication link between the target base and the mobile device (Para. 0025), detecting impact data determining where the golf ball impacts the target (Para. 0041), wirelessly communicating the impact data to the mobile device (Para. 0041); storing the impact data in the mobile device and displaying scoring information based on the impact data via on a user interface on the mobile device (Para. 0041); and controlling game play via commands entered via the user interface (Para. 0041).
 	Feng (Figures 1-7) teaches detecting impact data determining when a ball impacts a target (Para. 0028).
 	It would have been obvious to one of ordinary skill in the art to provide Tamulewicz with downloading a computer software application to a mobile device as taught by Dibenedetto as a means of downloading an application and updates/settings or to upload athletic activity information to a mobile device from a sporting implement (Dibenedetto: Para. 0092-0093), to provide Tamulewicz with establishing a wireless communication link between the target base and the mobile device as taught by Currey as a means of having a sporting target in wireless communication with a mobile device (Currey: Para. 0025-0026), and to provide Tamulewicz with detecting impact data determining when a ball impacts a target as taught by Feng as a means of providing a time stamp when a sports ball/projectile impacts a target (Feng: Para. 0028).


	Regarding claim 16, the modified Tamulewicz (Figures 1-6) teaches the target base defines four target zones defining a second ring concentrically around the first ring (Para. 0023) (See Fig. 4a).  


10 	Regarding claim 17, the modified Tamulewicz (Figures 1-6) teaches the target base defines a plurality of target zones arranged around the first ring (Para. 0023) (See Fig. 4a).  

Claims 3, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Tamulewicz in view of Dibenedetto, Currey, and Feng, further in view of Maranian (8864596).

	Regarding claim 3, the modified Tamulewicz (Figures 1-6) teaches folding the target base for transportation and storage (Para. 0023) (See fig. 4). 
 	The modified Tamulewicz does not teach folding a central target zone over a portion of the target base prior to folding the target base.  
 	Maranian (Figures 1-15) teaches folding a central target zone (Fig. 4-8, Part No. 12) over a portion of the target base (102) prior to folding the target base (Fig. 8, Part No. 102) (Col. 4, Lines 14-17).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with folding a central target zone over a portion of the target base prior to folding the target base as taught by Maranian as a means of folding a central section of a golf training apparatus prior to folding a base of the apparatus (Maranian: Col. 4, Lines 14-17).
 

	Regarding claim 13, the modified Tamulewicz (Figures 1-6) teaches folding the target base for transportation and storage (Para. 0023) (See fig. 4). 
 	The modified Tamulewicz does not teach folding a central target zone over a portion of the target base prior to folding the target base.  
	Maranian (Figures 1-15) teaches folding a central target zone (Fig. 4-8, Part No. 12) over a portion of the target base (102) prior to folding the target base (Fig. 8, Part No. 102) (Col. 4, Lines 14-17).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with folding a central target zone over a portion of the target base prior to folding the target base as taught by Maranian as a means of folding a central section of a golf training apparatus prior to folding a base of the apparatus (Maranian: Col. 4, Lines 14-17).


	Regarding claim 18, the modified Tamulewicz (Figures 1-6) teaches spreading a circular target base made of a sheet material (Para. 0017) defining a circular central target 20zone and four arcuate target zones defining a first ring around the central target zone on a support surface (See fig. 4a) (Para. 0024) and folding the target base for transportation and storage (Para. 0023) (See fig. 4). 
 	The modified Tamulewicz does not teach folding the central target zone over a portion of the target base.  
	Maranian (Figures 1-15) teaches folding the central target zone (Fig. 4-8, Part No. 12) over a portion of the target base (102) (Fig. 8, Part No. 102) (Col. 4, Lines 14-17).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with folding a central target zone over a portion of the target base as taught by Maranian as a means of folding a central section of a golf training apparatus prior to folding a base of the apparatus (Maranian: Col. 4, Lines 14-17).


	Regarding claim 19, the modified Tamulewicz (Figures 1-6) teaches folding the target base for transportation and storage (Para. 0023) (See fig. 4).  


	Regarding claim 20, the modified Tamulewicz (Figures 1-6) teaches rolling the target base into a tube for transportation and storage (Para. 0023). 
 	The modified Tamulewicz does not teach rolling the folded target base into a cone.
	It is noted that applicant’s specification discloses: “the folded target base 52 can then be rolled into a cone, as 15 shown in Fig. 4D, and optionally secured in the rolled configuration with a strap 68. Alternately, target 50 can be rolled into a tube. The illustrated folding method is representative and other methods can be used as desired. The specific folding method will also vary accordingly to different embodiments of target 50.” It is noted that applicant’s specification discloses different shapes that the target base can be folded into so that the specific shape is not critical to the invention.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with rolling the folded target base into a cone as a means of mere design choice (folding the target base into a desired shape for storage) (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Tamulewicz in view of Dibenedetto, Currey, Feng, and Maranian, further in view of Pravata (20180117439).

	Regarding claim 4, the modified Tamulewicz (Figures 1-6) teaches folding the target base for transportation and storage (Para. 0023) (See fig. 4). 
 	The modified Tamulewicz does not teach folding the target base into overlapping halves and then folding the target base into overlapping quarters.  
 	Pravata (Figures 1-15) teaches folding the target base into overlapping halves and then folding the target base into overlapping quarters (Para. 0064) (See fig. 6-7).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with folding the target base into overlapping halves and then folding the target base into overlapping quarters as taught by Pravata as a means of folding a golf mat two times about two perpendicular axes to achieve a compact golf mat (Pravata: Para. 0064).


	Regarding claim 5, the modified Tamulewicz (Figures 1-6) teaches folding the target base into a tube for transportation and storage (Para. 0023) (See fig. 4). 
 	The modified Tamulewicz does not teach rolling the folded target base into a cone.
 	It is noted that applicant’s specification discloses: “the folded target base 52 can then be rolled into a cone, as 15 shown in Fig. 4D, and optionally secured in the rolled configuration with a strap 68. Alternately, target 50 can be rolled into a tube. The illustrated folding method is representative and other methods can be used as desired. The specific folding method will also vary accordingly to different embodiments of target 50.” It is noted that applicant’s specification discloses different shapes that the target base can be folded into so that the specific shape is not critical to the invention.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with rolling the folded target base into a cone as a means of mere design choice (folding the target base into a desired shape for storage) (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Tamulewicz in view of Dibenedetto, Currey, Feng, further in view of Bishop (3350101).

	Regarding claim 8, the modified Tamulewicz (Figures 1-6) teaches a method of using an electronic golf game target, comprising: spreading a target base (11) (Para. 0016) made of a sheet material and having a surface divided into a 5plurality of target zones on a support surface (Para. 0017).  
 	The modified Tamulewicz does not teach the target base is made of rigid sheet portions 10with hinges arranged between the portions to allow the sheet portions to folded over each other.  
 	Bishop (Figures 1-11) teaches the target base is made of rigid sheet portions (10, 14) 10with hinges (12) arranged between the portions to allow the sheet portions to folded over each other (Col. 1, Lines 65-72).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with the target base is made of rigid sheet portions 10with hinges arranged between the portions to allow the sheet portions to folded over each other as taught by Bishop as a means of providing a hingedly foldable golf training apparatus (Bishop: Col. 1, Lines 65-72).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Tamulewicz in view of Dibenedetto, Currey, and Feng, further in view of Alhadeff (20180093160).

	Regarding claim 10, the modified Tamulewicz (Figures 1-6) teaches a method of using an electronic golf game target, comprising: unfolding a circular target base having a surface divided into a plurality of target 15zones and placing the target base on a support surface (Para. 0024). 
 	The modified Tamulewicz does not teach the target base has a plurality of impact sensors arranged in the target base to detect when a golf ball impacts a target zone.  
 	Alhadeff (Figures 1-7) teaches the target base has a plurality of impact sensors arranged in the target base to detect when a golf ball impacts a target zone (Para. 0039-0041).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with the target base has a plurality of impact sensors arranged in the target base to detect when a golf ball impacts a target zone as taught by Alhadeff as a means of providing a means of accurately measuring impact from a ball on a target (Alhadeff: Para. 0039-0041).


	Regarding claim 11, the modified Tamulewicz (Figures 1-6) teaches a method of using an electronic golf game target, comprising: unfolding a circular target base having a surface divided into a plurality of target 15zones and placing the target base on a support surface (Para. 0024). 
 	The modified Tamulewicz does not teach the impact sensors are piezoelectric impact 5sensors.  
	Alhadeff (Figures 1-7) teaches he impact sensors are piezoelectric impact 5sensors (Para. 0039-0041).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Tamulewicz with the impact sensors are piezoelectric impact 5sensors as taught by Alhadeff as a means of providing a means of accurately measuring impact from a ball on a target (Alhadeff: Para. 0039-0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711